988 F.2d 121
NOTICE: Ninth Circuit Rule 36-3 provides that dispositions other than opinions or orders designated for publication are not precedential and should not be cited except when relevant under the doctrines of law of the case, res judicata, or collateral estoppel.Said SHISHEHBOR, Petitioner,v.UNITED STATES IMMIGRATION AND NATURALIZATION SERVICE, Respondent.
No. 91-70436.
United States Court of Appeals, Ninth Circuit.
Submitted Feb. 2, 1993.Decided Feb. 11, 1993.

Petition for Review of a Decision of the Board of Immigration Appeals, No. Afu-xry-ovu.
BIA
AFFIRMED.
Before PREGERSON, LEAVY and TROTT, Circuit Judges.


1
MEMORANDUM*


2
An immigration judge denied Said Shishehbor's applications for asylum and withholding of deportation.   Shishehbor failed to provide credible evidence to establish his eligibility for relief.   Shishehbor appealed this decision to the Board of Immigration Appeals ("BIA").   The BIA adopted the immigration judge's adverse credibility finding and dismissed Shishehbor's appeal.   Shishehbor petitions this court for review of the BIA's dismissal.


3
We review the adverse credibility findings of the BIA and the immigration judge for substantial evidence.   Berroteran-Melendez v. I.N.S., 955 F.2d 1251, 1256 (9th Cir.1992).   Substantial evidence is such evidence as a reasonable mind might accept as adequate to support a conclusion.   Id.


4
The immigration judge stated specific and cogent reasons for finding that Shishehbor lacked credibility.   Berroteran-Melendez, 955 F.2d at 1256 (9th Cir.1992).   Shishehbor's testimony regarding his well-founded fear of persecution was inconsistent.   Moreover, his corroborating documentation appeared to be fabricated.


5
The BIA appropriately deferred to the immigration judge's adverse credibility finding and provided substantial evidence for its dismissal.   Therefore, we affirm the BIA's denial of Shishehbor's applications for asylum and withholding of deportation.


6
AFFIRMED.



*
 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as provided by 9th Cir.R. 36-3